(filed December 13, 1941).
It is in effect stated in the above opinion that the advice by an Iowa lawyer referred to in the opinion given to the plaintiff and Dr. Harris that their marriage in Iowa would be valid was correct in point of law. Sec. 247.37(1), Stats., provides that a judgment of divorce from the bonds of matrimony "so far as it affects the status of the parties it shall not be effective until the expiration of one year from the date of the granting" thereof.
The decisions of courts of other jurisdictions under the precise language quoted seem to be conflicting.  The statement was not necessary to, support the judgment.  We therefore withdraw the statement referred to, ante, p. 66, 300 N.W. 496, column 1, and leave the point for determination when it shall arise in some case before us wherein it is directly in issue. *Page 71